Beck, J.
(After stating the facts.) The instant case is not identical in its facts with the case of Reese v. Fidelity Mutual Life Association, 111 Ga. 482 (36 S. E. 637). But upon the controlling question it is very similar to that case, and we are of the opinion that the ruling there made is controlling here. The reasoning upon which that ruling is based, and which is entirely applicable to the facts of the present case, is sound and supported by the authorities adduced to support the conclusions reached.

Judgment affirmed.


All the Justices concur.